MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017 ME 2 
Docket:	   And-15-593	
Argued:	   September	13,	2016	
Decided:	  January	5,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                        STATE	OF	MAINE	
                                                	
                                               v.	
                                                	
                                         WILLIAM	TRUE	
	
	
SAUFLEY,	C.J.	

         [¶1]		Twenty-year-old	Romeo	Parent	was	killed	in	April	2013.		He	had	

been	stabbed	in	the	back	of	the	neck,	beaten,	and	choked.		William	True	was	

charged	 with,	 and	 found	 guilty	 by	 a	 jury	 of,	 the	 intentional	 or	 knowing,	 or	

depraved	indifference	murder	of	Parent.1		True	appeals	from	the	judgment	of	

conviction	entered	by	the	court	(MG	Kennedy,	J.).		See	17-A	M.R.S.	§	201(1)(A),	

(B)	 (2015).	 	 He	 argues	 that	 the	 judgment	 should	 be	 vacated	 because	 he	 was	

deprived	of	a	fair	trial	due	to	allegedly	perjured	testimony	from	certain	of	the	

State’s	witnesses.		We	affirm	the	judgment.	




    1	
    	 True	 was	 also	 convicted	 of	 hindering	 apprehension	 or	 prosecution	 (Class	 B),	 17-A	 M.R.S.	
§	753(1-B)(C)(1)	(2015),	but	he	does	not	appeal	from	his	conviction	of	this	offense.	
2	

                                           I.		BACKGROUND	

         [¶2]		Viewing	the	evidence	in	the	light	most	favorable	to	the	State,	the	

jury	 could	 rationally	 have	 found	 the	 following	 facts	 beyond	 a	 reasonable	

doubt.	 	 See	 State	 v.	 Westgate,	 2016 ME 145,	 ¶	 5,	 ---	 A.3d	 ---.	 	 During	 the	

weekend	 of	 April	 6	 and	 7,	 2013,	 True	 was	 in	 jail	 after	 Parent	 informed	 the	

police	 that	 the	 two	 of	 them	 had	 committed	 a	 robbery.	 	 On	 Tuesday,	 April	 9,	

2013,	 at	 about	 7:40	 p.m.,	 Nathan	 Morton2	 and	 Michael	 McNaughton,3	 who	

were	known	to	both	Parent	and	True,	picked	Parent	up	in	a	pharmacy	parking	

lot	in	Auburn	in	Morton’s	vehicle.		McNaughton	had	planned	to	kill	Parent	for	

being	a	“snitch.”		Morton,	the	driver,	then	drove	to	the	home	of	True’s	friend	

Eric	 Leighton	 on	 James	 Street	 in	 Auburn	 and	 picked	 up	 True,	 who	 had	 been	

released	from	jail.4			


   2		Nathan	Morton	was	convicted	of	conspiracy	to	commit	murder	and	hindering	apprehension	or	

prosecution	 based	 on	 a	 plea	 agreement	 that	 he	 reached	 with	 the	 State.	 	 State	 v.	 Morton,	
No.	AUBSC-CR-2013-524	(Me.	Super.	Ct.,	And.	Cty.,	June	26,	2014).		A	month	after	True’s	trial	ended,	
the	court	(MG	Kennedy,	J.),	pursuant	to	the	agreement,	sentenced	Morton	to	twenty	years,	all	but	ten	
suspended,	 for	 conspiracy	 to	 commit	 murder,	 and	 a	 concurrent	 ten-year	 sentence	 for	 hindering	
apprehension	or	prosecution.		Id.	(Jan.	23,	2015).	
   3	 	 Michael	 McNaughton	 was	 convicted	 of	 murder	 and	 hindering	 apprehension	 or	 prosecution,	

and	the	court	(MG	Kennedy,	J.)	sentenced	him	to	life	in	prison	for	the	conviction	of	murder	and	ten	
years	 in	 prison	 for	 the	 conviction	 of	 hindering	 apprehension	 or	 prosecution,	 to	 be	 served	
concurrently	with	the	life	sentence.		State	v.	McNaughton,	No.	AUBSC-CR-2013-458	Unified	Criminal	
Docket	 (Androscoggin	 Cty.,	 Sept.	 15,	 2016).	 	 His	 appeal	 is	 now	 pending	 with	 us.	 	 State	 v.	
McNaughton,	 No.	 And-16-447	 (Me.	 Sept.	 26,	 2016).	 	 The	 Sentence	 Review	 Panel	 denied	 his	
application	for	leave	to	appeal	from	his	sentence.		State	v.	McNaughton,	No.	SRP-16-446	(Me.	Sent.	
Rev.	Panel	Oct.	26,	2016).	
     4		The	conditions	of	True’s	release	from	jail	are	not	detailed	in	the	record.	
                                                                                         3	

	     [¶3]	 	 Morton	 drove	 to	 a	 secluded	 location	 on	 South	 Mountain	 Road	 in	

Greene.		True	and	McNaughton	exited	the	car	with	Parent,	and	the	three	went	

into	the	woods	while	Morton,	who	is	disabled,	waited	in	the	car.		Once	in	the	

woods,	 McNaughton	 stabbed	 Parent	 in	 the	 back	 of	 the	 neck	 with	 a	

screwdriver	 and	 used	 a	 brake	 cable	 to	 choke	 him	 repeatedly	 while	 True	

punched	 and	 kicked	 Parent.	 	 Although	 Parent	 bled	 only	 a	 little	 from	 the	

stabbing,	 a	 small	 amount	 of	 his	 blood	 got	 on	 the	 leg	 of	 True’s	 jeans.	 	 True	

injured	 his	 foot,	 and	 it	 bled.	 	 Parent	 died	 due	 to	 the	 constriction	 of	 blood	

vessels	in	his	neck.			

	     [¶4]		Morton	drove	away	with	True	and	McNaughton	at	about	9:20	p.m.		

He	 dropped	 True	 off	 near	 his	 friend	 Theodore	 Gagnon’s	 house.	 	 During	 the	

next	 morning,	 April	10,	 True	 returned	 to	 Leighton’s	 residence	 in	 Auburn	

looking	for	a	duffel	bag.		He	obtained	large	garbage	bags	from	Leighton.		True	

left	 Leighton’s	 apartment	 and	 got	 in	 the	 car	 with	 Morton	 and	 McNaughton,	

after	which	Morton	drove	to	pick	up	bedsheets	from	another	friend.		The	three	

went	 to	 Morton’s	 residence,	 where	 they	 waited	 until	 dark	 and	 then	 went	 to	

Greene	to	move	Parent’s	body.			

	     [¶5]		When	they	arrived	in	Greene,	True	and	McNaughton	cut	the	shirt	

and	pants	off	Parent’s	body,	bound	Parent’s	hands	and	feet	with	strips	of	sheet	
4	

fabric,	wrapped	Parent’s	body	in	garbage	bags,	and	placed	his	body	on	a	sheet	

in	Morton’s	trunk.		Morton	drove	to	Jug	Stream	in	Monmouth,	where	True	and	

McNaughton	 threw	 Parent’s	 body	 into	 the	 water	 from	 above	 a	 dam.	 	 They	

later	threw	the	sheet	out	the	window	of	the	car.			

	     [¶6]	 	 Morton	 dropped	 True	 off	 near	 Leighton’s	 home.	 	 Leighton	 called	

the	police	when	True	attempted	to	get	into	his	house.		True	was	arrested	by	

police	at	12:24	a.m.	because	he	was	violating	a	curfew	imposed	as	a	condition	

of	 bail.	 	 Police	 investigators	 found	 Parent’s	 body	 in	 Jug	 Stream	 on	 Friday,	

April	12,	2013.			

	     [¶7]		In	July	2014,	True	was	charged	by	indictment	with	intentional	or	

knowing,	 or	 depraved	 indifference	 murder,	 17-A	 M.R.S.	 §	 201(1)(A),	 (B);	

conspiracy	 to	 commit	 intentional	 murder	 (Class	 A),	 17-A	 M.R.S.	 §	151(1)(A)	

(2015);	 and	 hindering	 apprehension	 or	 prosecution	 (Class	 B),	 17-A	 M.R.S.	

§	753(1-B)(C)(1)	(2015).			

      [¶8]	 	 An	 eleven-day	 jury	 trial	 was	 held	 from	 December	 3	 through	 17,	

2014.	 	 The	 State	 presented	 testimony	 from	 multiple	 members	 of	 state	 and	

local	law	enforcement;	an	employee	of	a	youth	outreach	center	frequented	by	

Parent	and	True;	the	medical	examiner	who	conducted	the	autopsy	of	Parent’s	

body;	 the	 Maine	 State	 Crime	 Lab	 personnel	 who	 examined	 the	 physical	
                                                                                       5	

evidence;	Morton;	Leighton;	Gagnon;	and	many	friends	of	True,	McNaughton,	

and	Parent	who	socialized	and	used	drugs	with	the	three	of	them	around	the	

time	of	the	murder.		Many	of	the	friend	witnesses,	including	Morton,	Leighton,	

and	 Gagnon,	 whose	 testimony	 True	 now	 challenges	 as	 perjured,	 were	

subjected	to	intense	cross-examination	by	defense	counsel,	highlighting	their	

drug	use	at	the	time	and	the	inconsistencies	in	their	statements	to	police	and	

others.			

          [¶9]		Morton	conceded,	during	extensive	cross-examination,	that	he	told	

police	conflicting	stories	on	various	occasions	and	did	not	mention	True	being	

involved	 in	 the	 murder	 at	 all	 until	 reaching	 an	 agreement	 with	 the	 State	 to	

resolve	 his	 own	 pending	 charges	 of	 murder,	 conspiracy	 to	 commit	 murder,	

and	 hindering	 apprehension	 or	 prosecution.	 	 As	 a	 result	 of	 that	 agreement,	

Morton	 received	 a	 sentence	 of	 twenty	 years	 in	 prison,	 all	 but	 ten	 years	

suspended,	 for	 conspiracy	 to	 commit	 murder,	 and	 a	 concurrent	 ten-year	

sentence	 for	 hindering	 apprehension	 or	 prosecution.	 	 Leighton	 also	

acknowledged	 inconsistent	 statements	 and	 lies	 that	 he	 told	 the	 police,	 and	

Gagnon	 admitted	 that	 he	 had	 not—even	 when	 previously	 testifying	 under	

oath—told	anybody	about	True’s	statement	that	Parent	had	been	“taken	care	

of.”			
6	

       [¶10]		True	did	not	testify.		Nor	did	he	present	additional	witnesses	or	

other	evidence.			

       [¶11]	 	 The	 jury	 found	 True	 guilty	 of	 murder	 and	 hindering	

apprehension	 or	 prosecution,	 and	 not	 guilty	 of	 conspiracy	 to	 commit	

intentional	 murder.	 	 True	 moved	 to	 dismiss	 or	 for	 a	 new	 trial	 on	 multiple	

grounds.	 	 As	 one	 ground	 for	 the	 motion,	 he	 asserted	 that	 the	 State	 had	

presented	 testimony	 from	 Morton,	 Leighton,	 and	 Gagnon	 that	 it	 knew	 or	

should	have	known	was	perjured.		The	State	moved	to	dismiss	True’s	motion	

for	 a	 new	 trial	 as	 untimely,	 and	 the	 parties	 supplied	memoranda	 concerning	

the	 motions.	 	 In	 his	 memorandum,	 True	 argued	 that	 Morton	 had	 told	 fellow	

inmates,	 before	 True’s	 trial,	 that	 he	 was	 lying	 about	 True	 to	 get	 a	 good	 deal	

from	 the	 State	 and	 that	 he	 had	 bragged	 after	 the	 trial	 that	 he	 had	 been	

responsible	for	True’s	conviction	and	sentence.		True	offered	an	affidavit	from	

an	 inmate	 in	 support	 of	 his	 motion.	 	 Subpoenas	 and	 writs	 of	 habeas	 corpus	

were	 issued,	 and	 Morton	 was	 appointed	 counsel,	 in	 anticipation	 of	 multiple	

witnesses	testifying	regarding	True’s	motion.			

	      [¶12]		On	November	3,	2015,	True	withdrew	his	motion	to	dismiss	and	

for	 a	 new	 trial	 in	 exchange	 for	 (1)	 the	 State’s	 agreement	 to	 seek	 the	

twenty-five	 year	 minimum	 mandatory	 sentence	 for	 a	 murder	 conviction,	 see	
                                                                                           7	

17-A	M.R.S.	§	1251	(2015),	with	a	concurrent	ten-year	sentence	on	the	charge	

for	hindering	apprehension	or	prosecution,	and	(2)	the	State’s	dismissal	of	all	

other	 known	 criminal	 charges—specifically,	 a	 burglary	 and	 theft	 indictment	

and	 a	 bail	 violation	 charge.	 	 At	 the	 plea	 and	 sentencing	 hearing,	 True	

represented	that	he	did	not	intend	to	appeal	from	his	conviction	but	did	not	

waive	 his	 right	 to	 do	 so.	 	 The	 State	 indicated	 at	 the	 sentencing	 that,	 despite	

True’s	 right	 to	 appeal,	 any	 issues	 arising	 from	 the	 withdrawn	 motion	 would	

not	 be	 “preserved”	 for	 appeal.	 	 The	 State	 did	 not	 say,	 and	 the	 court	 did	 not	

inform	True,	that	his	withdrawal	of	the	motion	would	operate	as	a	full	waiver	

of	 his	 right	 to	 press	 the	 issue	 of	 possible	 perjury.	 	 The	 court	 informed	 True	

that	 he	 retained	 the	 rights	 to	 appeal	 from	 the	 judgment	 of	 conviction,	 to	

petition	for	review	of	the	sentence,	and	to	petition	for	post-conviction	review.		

The	 court	 accepted	 the	 sentencing	 agreement	 and	 sentenced	 True	 to	

twenty-five	years	in	prison	for	murder	and	ten	years	in	prison	for	hindering	

apprehension	 or	 prosecution,	 to	 be	 served	 concurrently	 with	 the	 murder	

sentence.	 	 The	 court	 also	 ordered	 True	 to	 pay	 fifty	 dollars	 to	 the	 Victims’	

Compensation	Fund.	

	      [¶13]	 	 True	 brought	 the	 present	 appeal.	 	 See	 15	 M.R.S.	 §	 2115	 (2015);	

M.R.	App.	P.	2.			
8	

                                    II.		DISCUSSION	

      [¶14]		We	first	address	the	State’s	argument	that	True	waived	the	issues	

he	now	raises	on	appeal	because	he	withdrew	his	motion	to	dismiss	or	for	a	

new	trial,	which	raised	the	same	issues	of	witness	perjury,	in	exchange	for	the	

dismissal	 of	 other	 charges	 and	 a	 sentence	 at	 the	 mandatory	 minimum	 of	

twenty-five	 years.	 	 Waiver	 occurs	 when	 a	 defendant	 voluntarily,	 knowingly,	

and	intentionally	relinquishes	or	abandons	a	known	right.		See	State	v.	Tuplin,	

2006 ME 83,	¶	14,	901 A.2d 792.		It	appears	on	the	record	presented	that	True	

voluntarily,	knowingly,	and	intentionally	opted	not	to	follow	through	with	his	

motion	 to	 dismiss	 or	 for	 a	 new	 trial	 as	 part	 of	 a	 negotiated	 plea	 agreement.		

We	would	ordinarily	determine,	therefore,	that	he	waived	the	opportunity	to	

challenge	the	issues	that	he	had	raised	in	his	post-trial	motion	by	intentionally	

withdrawing	that	motion	and	thereby	precluding	any	evidentiary	hearing	that	

would	 determine	 which	 of	 the	 witnesses’	 varying	 stories—delivered	 under	

oath—might	be	untruthful.		See	State	v.	Foster,	2016 ME 154,	¶	10,	---	A.3d	---;	

cf.	United	States	v.	Gates,	698	F.	Supp.	2d	212,	218-19	(D.	Me.	2010)	(denying	a	

motion	to	withdraw	a	guilty	plea	when	the	defendant	strategically	decided	to	

plead	guilty	during	trial	as	part	of	an	agreement	with	the	government,	rather	

than	test	a	witness’s	testimony	through	trial).	
                                                                                                                9	

        [¶15]	 	 However,	 when	 fundamental	 constitutional	 rights	 are	 at	 stake,	

“every	reasonable	presumption	is	made	against	a	finding	of	waiver.”		Tuplin,	

2006 ME 83,	¶	16,	901 A.2d 792.		Despite	True’s	withdrawal	of	the	motion	to	

dismiss	or	for	a	new	trial	and	the	apparent	waiver	of	the	claims	he	raised	in	

that	 motion,	 we	 will	 address	 the	 issue	 he	 raises	 as	 an	 unpreserved	 claim	 of	

error	 because	 True	 may	 have	 based	 his	 decision-making	 on	 the	 State’s	

position,	 expressed	 during	 the	 plea	 and	 sentencing	 hearing,	 that	 all	 issues	

raised	in	his	motions	would	be	treated	as	not	“preserved,”	with	no	reference	

made	to	any	waiver	of	the	claims.		We	do	review	unpreserved	claims	of	error	

in	 criminal	 cases,	 although	 only	 for	 obvious	 error,	 meaning	 that	 there	 is	

“‘(1)	an	error,	(2)	that	is	plain,	and	(3)	that	affects	substantial	rights.’”		State	v.	

McBreairty,	 2016 ME 61,	 ¶	20,	 137 A.3d 1012  (quoting	 State	 v.	 Pabon,	 2011
ME 100,	¶	29,	28 A.3d 1147);	see	M.R.	Crim.	P.	52(b)	(Tower	2014).5		“‘If	these	

conditions	 are	 met,	 we	 will	 exercise	 our	 discretion	 to	 notice	 an	 unpreserved	

error	only	if	we	also	conclude	that	(4)	the	error	seriously	affects	the	fairness	

and	 integrity	 or	 public	 reputation	 of	 judicial	 proceedings.’”	 	 State	 v.	 Daluz,	




   5	 	 The	 Maine	 Rules	 of	 Unified	 Criminal	 Procedure	 were	 not	 yet	 in	 effect	 at	 the	 time	 of	 trial,	

though	they	contain	the	same	provision	regarding	obvious	error.		See	M.R.U.	Crim.	P.	52(b).			
10	

2016 ME 102,	¶	51,	143 A.3d 800 (quoting	Pabon,	2011 ME 100,	¶	29,	28 A.3d
1147).6	

	        [¶16]		True	argues	that	allegedly	false	testimony	from	Morton,	Leighton,	

and	Gagnon	deprived	him	of	a	fair	trial.		He	contends	that	Morton	told	many	

lies	 throughout	 the	 investigation	 and	 proceedings	 such	 that	 his	 testimony	

cannot	 be	 relied	 on,	 that	 Leighton	 perjured	 himself	 at	 trial	 about	 being	

assaulted	by	a	friend	of	McNaughton’s	at	a	time	when	that	friend	was	not	in	

Maine,	 and	 that	 Gagnon	 committed	 perjury	 when	 testifying	 to	 True’s	

statement	that	Parent	had	been	“taken	care	of”—a	statement	that	he	had	not	

previously	 conveyed	 to	 anyone,	 even	 when	 testifying	 under	 oath	 during	 a	

previous	court	proceeding.	

         [¶17]	 	 Pursuant	 to	 the	 Fourteenth	 Amendment	 to	 the	 United	 States	

Constitution,	a	state	may	not	“deprive	any	person	of	life,	liberty,	or	property,	

without	 due	 process	 of	 law.”	 	 U.S.	 Const.	 amend.	 XIV,	 §	 1.	 	 “[A]	 conviction	

obtained	through	use	of	false	evidence,	known	to	be	such	by	representatives	

    6		We	acknowledge	that,	in	other	contexts,	primarily	in	civil	appeals,	we	have	treated	issues	that	

are	 “unpreserved”	 as	 non-reviewable	 on	 appeal.	 	 See,	 e.g.,	 Bickford	 v.	 Onslow	 Mem'l	 Hosp.	 Found.,	
Inc.,	2004 ME 111,	¶	8,	855 A.2d 1150;	Landmark	Realty	v.	Leasure,	2004 ME 85,	¶	10,	853 A.2d 749.		
In	the	context	of	criminal	appeals,	in	order	to	assure	that	special	care	is	taken	with	constitutionally	
established	 liberty	 interests,	 we	 do	 undertake	 appellate	 review	 of	 unpreserved	 claims	 of	 error	
when	 they	 are	 properly	 raised	 on	 appeal.	 	 See	 M.R.	 Crim.	 P.	 52(b)	 (Tower	 2014);	 M.R.U.	
Crim.	P.	52(b);	 see,	 e.g.,	 State	 v.	 Westgate,	 2016 ME 145,	 ¶	 15,	 ---	 A.3d	 ---;	 State	 v.	 Pratt,	 2015 ME
167,	¶	28,	130 A.3d 381.		Our	interchangeable	use	of	the	terms	may	have	led	to	the	State’s	use	of	the	
phrase	 “not	 properly	 preserved”	 at	 the	 sentencing	 agreement	 hearing	 when	 “waiver”	 may	 have	
been	the	concept	it	intended	to	express.	
                                                                                          11	

of	 the	 State,	 must	 fall	 under	 the	 Fourteenth	 Amendment.”	 	 Napue	 v.	 Illinois,	

360 U.S. 264,	 269	 (1959);	 see	 also	 State	 v.	 Brunette,	 501 A.2d 419,	 423	 (Me.	

1985).	

       [¶18]		Although	True	argued	in	support	of	his	motion	to	dismiss	or	for	a	

new	 trial	 that	 the	 State	 knew	 or	 should	 have	 known	 that	 it	 was	 presenting	

false	 testimony,	 True	 has	 not	 argued	 on	 appeal	 that	 the	 State	 knew	 that	 the	

evidence	 it	 offered	 was	 false—and,	 in	 fact,	 at	 oral	 argument,	 True	 expressly	

stated	 that	 he	 was	 not	 asserting	 that	 the	 State	 had	 engaged	 in	 unethical	

conduct	at	trial.		Nor	does	the	record	contain	evidence	of	any	such	knowledge.		

When	 the	 State	 is	 not	 alleged	 to	 have	 knowingly	 presented	 perjured	

testimony,	 “a	 new	 trial	 is	 warranted	 only	 if	 the	 testimony	 was	 material	 and	

the	 court	 [is	 left]	 with	 a	 firm	 belief	 that	 but	 for	 the	 perjured	 testimony,	 the	

defendant	 would	 most	 likely	 not	 have	 been	 convicted.”	 	 United	 States	 v.	

Wallach,	 935 F.2d 445,	 456	 (2d	 Cir.	 1991)	 (alteration	 in	 original)	 (quotation	

marks	omitted).	

       [¶19]	 	 As	 a	 threshold	 matter,	 a	 defendant	 must	 satisfy	 the	 basic	 and	

fundamental	 burden	 of	 demonstrating	 that	 the	 information	 delivered	 at	 trial	

was	 perjured—not	 merely	 inconsistent	 with	 other	 evidence	 or	 previous	

testimony.	 	 See	 United	 States	 v.	 Griley,	 814 F.2d 967,	 971	 (4th	 Cir.	 1987).	 	 A	
12	

showing	that	trial	testimony	is	inconsistent	with	other	testimony	or	evidence	

does	 not,	 standing	 alone,	 demonstrate	 that	 evidence	 presented	 to	 the	

fact-finder	 contained	 intentional	 inaccuracies	 or	 that	 there	 had	 been	 a	

knowing	 use	 of	 false	 testimony.	 	 See	 United	 States	 v.	 Verser,	 916 F.2d 1268,	

1271	 (7th	 Cir.	 1990);	 State	 v.	 Pratt,	 565 A.2d 90,	 91-92	 (Me.	 1989).	 	 Such	

inconsistencies	 present	 issues	 of	 credibility	 and	 call	 for	 the	 weighing	 of	

conflicting	 or	 inconsistent	 evidence—a	 task	 that	 falls	 solidly	 within	 the	

province	of	the	jury	as	the	fact-finder.		See	State	v.	Weaver,	2016 ME 12,	¶	14,	

130 A.3d 972.		“The	jury	is	permitted	to	draw	all	reasonable	inferences	from	

the	 evidence	 and	 is	 free	 to	 selectively	 accept	 or	 reject	 testimony	 presented	

based	on	the	credibility	of	the	witness	or	the	internal	cogency	of	the	content.”		

State	v.	Perkins,	2014 ME 159,	¶	13,	107 A.3d 636 (quotation	marks	omitted).		

The	 jury	 may	 “believe	 some	 parts	 of	 witness	 testimony	 to	 the	 exclusion	 of	

others,”	and	may	“combine	.	.	.	testimony	in	any	way.”		State	v.	Crossman,	2002
ME 28,	¶	10,	790 A.2d 603 (quotation	marks	omitted).	

      [¶20]	 	 On	 the	 record	 before	 us,	 True	 is	 correct	 that	 the	 trial	 record	

contains	 evidence	 that	 the	 three	 witnesses	 upon	 whom	 he	 has	 focused	 told	

inconsistent	stories	at	different	times	and	in	different	court	proceedings.		True	

has	 not,	 however,	 demonstrated	 that	 any	 particular	 testimony	 about	 the	
                                                                                        13	

events	 was	 perjured,	 much	 less	 that	 any	 perjured	 testimony	 contributed	 to	

the	 jury’s	 verdict.	 	 See	 Wallach, 935 F.2d	 at	 456.	 	 The	 jury	 could	 take	 into	

account	 that	 the	 trial	 was	 held	 more	 than	 a	 year	 after	 the	 murder	 and	 that	

many	 witnesses	 were	 admittedly	 under	 the	 influence	 of	 drugs—or	 suffering	

withdrawal	symptoms—when	the	events	took	place.	

       [¶21]	 	 Furthermore,	 the	 State	 presented	 other	 evidence	 at	 trial	 that	

corroborated	those	three	witnesses’	testimony	sufficiently	for	a	jury	rationally	

to	 find	 that	 True	 had	 either	 “[i]ntentionally	 or	 knowingly	 cause[d]	 the	 death	

of”	 Parent	 or	 “[e]ngage[d]	 in	 conduct	 that	 manifest[ed]	 a	 depraved	

indifference	to	the	value	of	human	life	and	that	in	fact	cause[d]	the	death	of”	

Parent.		17-A	M.R.S.	§	201(1)(A),	(B).		In	addition	to	the	testimony	of	Morton,	

Leighton,	 and	 Gagnon,	 the	 State	 offered	 evidence	 that	 (1)	 after	 learning	 that	

Parent	had	left	the	pharmacy	with	Morton	and	McNaughton,	True	told	a	friend	

that	he	was	supposed	to	have	gone	with	them,	grabbed	a	couple	of		things,	and	

left	quickly;	(2)	at	the	time	of	the	murder,	True	was	not	at	Gagnon’s	residence	

as	 Morton	 had	 told	 True’s	 girlfriend	 he	 would	 be;	 (3)	Morton	 told	 another	

friend,	 about	 a	 week	 after	 the	 murder,	 that	 True	 had	 more	 involvement	 in	

Parent’s	murder	than	she	knew;	(4)	McNaughton	said	that	True	had	been	with	

him	 during	 the	 murder	 and	 had	 kicked	 Parent	 just	 after	 he	 died;	 (5)	 an	
14	

investigating	 detective	 testified	 that	 True’s	 foot	 was	 injured	 and	 had	 bled;	

(6)	Parent	 had	 contusions	 on	 his	 head	 that	 were	 likely	 inflicted	 with	 fists	 or	

boots	while	Parent	was	on	the	ground;	(7)	the	wound	at	the	back	of	Parent’s	

head	bled,	though	not	a	lot	because	the	screwdriver	did	not	hit	a	major	artery;	

and	(8)	a	small	amount	of	Parent’s	blood,	as	well	as	True’s	own,	was	found	on	

True’s	jeans.	

       [¶22]		On	the	available	record,	True	has	presented	no	basis	to	vacate	the	

judgment	of	conviction	because	it	is	impossible	to	conclude	as	a	matter	of	law	

that	 perjured	 testimony	 was	 admitted	 and	 contributed	 to	 the	 jury’s	 verdict.		

See	 Wallach, 935 F.2d	at	456.		Nor	has	True	demonstrated	that	the	evidence	

presented	by	any	of	the	challenged	witnesses	was	so	incredible	as	not	to	meet	

a	 minimum	 standard	 of	 relevance.	 	 See	 M.R.	 Evid.	 401	 (Tower	 2014).7		

Although	 there	 were	 inconsistencies	 in	 the	 evidence,	 each	 witness	 was	

subjected	to	vigorous	cross-examination	during	a	trial	held	more	than	a	year	

after	the	events	at	issue,	and	the	jury	had	a	full	opportunity	to	weigh	the	effect	

of	the	passage	of	time	and	other	factors,	including	drug	use,	on	the	weight	and	

credibility	of	the	witnesses’	testimony	and	other	evidence.		True	has	failed	to	

demonstrate	that	he	was	deprived	of	a	fair	trial.		There	is	no	error,	much	less	


  7	 	 The	 Maine	 Rules	 of	 Evidence	 were	 restyled,	 effective	 after	 True’s	 trial,	 but	 no	 substantive	

changes	to	Rule	401	were	made.	
                                                                                       15	

obvious	 error,	 on	 this	 record.	 	 See	 McBreairty,	 2016 ME 61,	 ¶	 20,	 137 A.3d
1012.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	      	      	       	     	       	
	
James	P.	Howaniec,	Esq.	(orally),	Lewiston,	for	appellant	William	True	
	
Janet	 T.	 Mills,	 Attorney	 General,	 Donald	 W.	 Macomber,	 Asst.	 Atty.	 Gen.,	 and	
John	 Alsop,	 Asst.	 Atty.	 Gen.	 (orally),	 Office	 of	 the	 Attorney	 General,	 Augusta,	
for	appellee	State	of	Maine	
	
	
Androscoggin	County	Superior	Court	docket	number	CR-2014-699	
FOR	CLERK	REFERENCE	ONLY